UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7063


JOVAN WATKINS,

                    Plaintiff - Appellant,

             v.

THE SECRETARY OF DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES; MCI-J D.O.C. STAFF; STEPHEN T. MOYER,
Secretary DPSCS; TIKAYE PARKER; CAPTAIN LILLY; LT. BROWN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-01153-JKB)


Submitted: February 26, 2019                                      Decided: March 20, 2019


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jovan Watkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jovan Watkins appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and agree with the district court

that Watkins failed to establish the subjective component of his deliberate indifference

claim. See Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (providing standard).

Accordingly, we affirm substantially for the reasons stated by the district court. *

Watkins v. Sec’y of Dep’t of Pub. Safety & Corr. Servs., No. 1:17-cv-01153-JKB (D. Md.

filed Aug. 9, 2018 & entered Aug. 10, 2018). We also deny Watkins’ pending motions

for the appointment of counsel, for a transcript at government expense, and to enforce a

fee order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
         In his informal brief, Watkins does not challenge the district court’s rejection of
his claim against Defendant Moyer, so Watkins has forfeited appellate review of that
portion of the district court’s order. See 4th Cir. R. 34(b); Jackson, 775 F.3d at 177
(noting importance of Rule 34(b)).


                                             2